


Exhibit 10.13




FORM OF GENERAL


RESTRICTED STOCK UNIT AGREEMENT


Granted by


FIRST NIAGARA FINANCIAL GROUP, INC.


under the


FIRST NIAGARA FINANCIAL GROUP, INC.
2012 EQUITY INCENTIVE PLAN


This Restricted Stock Unit Agreement (this “Restricted Stock Unit Award” or this
“Agreement”) is hereby made subject to the provisions of the 2012 Equity
Incentive Plan (the “Plan”) of First Niagara Financial Group, Inc. (including
its Subsidiaries where applicable, the “Company”), which provisions are hereby
incorporated by reference and made a part hereof. A copy of the Plan has been
provided to the holder of this Restricted Stock Unit Award (the “Participant”),
and the Participant hereby accepts this Restricted Stock Unit Award, subject to
all the terms and provisions of the Plan and this Agreement, and agrees that all
decisions under and interpretations of the Plan and this Agreement by the
Committee will be final, binding and conclusive upon the Participant and the
Participant's beneficiaries, heirs, legal representatives, successors and
permitted assigns. Unless the context clearly indicates otherwise, capitalized
terms used herein but not defined will have the meaning given such terms in the
Plan. The term “Stock” shall refer to the common stock, $0.01 par value per
share, of the Company.
The number of shares of Stock (or share determination formula) under this
Restricted Stock Unit Award is set forth in the award notice or email (the
“Award Notice”) sent to the Participant that sets forth the grant of this
Restricted Stock Unit Award and the terms thereof, and such Award Notice is
hereby incorporated by reference and made a part hereof. This Restricted Stock
Unit Award is described in the Award Notice as “Time-Based Restricted Stock
Units.” For purposes of this Agreement, the “Grant Date” shall mean the date
that this Restricted Stock Unit Award was granted to the Participant, as set
forth in the Award Notice sent to the Participant.
1.
    Vesting Schedule.

Except as otherwise provided in Section 4 of this Agreement, subject to the
Participant's continued Service with the Company through the applicable vesting
date, this Restricted Stock Unit Award shall vest as follows:
[Vesting Schedule]
2.    Grant of Restricted Stock Unit Award.
The Restricted Stock Unit Award will be in the form of a bookkeeping entry
denominated in the number of shares of Stock subject to this Restricted Stock
Unit Award, pending the vesting or forfeiture of this Restricted Stock Unit
Award.
3.
Terms and Conditions.

(a)
Voting. The Participant will not have the right to vote the shares of Stock
underlying this Restricted Stock Unit Award unless and until the issuance to the
Participant of the underlying shares of Stock that have vested pursuant to
Section 1 or Section 4 of this Agreement, subject to forfeiture pursuant to
Section 5(e) of this Agreement.

(b)
Dividend Equivalents. Dividend equivalents in an amount equal to any cash
dividends declared and paid with respect to the shares of Stock underlying this
Restricted Stock Unit Award (the “Dividend Equivalents”) on the applicable
dividend payment date will be distributed and paid to the Participant as soon as
practicable after the


1

--------------------------------------------------------------------------------




applicable dividend payment date, but no later than the end of the calendar year
in which the applicable dividend payment date occurs.
(c)
Payment. Except as otherwise provided by Section 4 of this Agreement, payment of
this Restricted Stock Unit Award that vest pursuant to Section 1 of this
Agreement, subject to forfeiture pursuant to Section 5(e) of this Agreement,
shall be made in shares of Stock no later than the end of the year in which this
Restricted Stock Unit Award vests pursuant to Section 1 of this Agreement.

(d)
Withholding.

(i)
The Participant shall have the right to direct the Company to satisfy the
minimum amount of the federal, state and local taxes required to be withheld
upon the payment of this Restricted Stock Unit Award by withholding a number of
shares of Stock (based on the Fair Market Value on the date that this Restricted
Stock Unit Award becomes subject to such taxes) otherwise to be paid that are
necessary to satisfy the minimum amount of the taxes required to be withheld.

(ii)
In the event that the Participant does not make other arrangements with the
Company for the payment of the minimum amount of federal, state or local taxes
required to be withheld prior to or at the time of the payment of this
Restricted Stock Unit Award, then the Company shall have the right to withhold
the number of shares of Stock (based on the Fair Market Value on the date that
this Restricted Stock Unit Award becomes subject to such taxes) otherwise to be
paid that are necessary to satisfy the minimum amount of the taxes required to
be withheld.

(iii)
In the event that the Participant becomes subject to federal, state or local
taxes on this Restricted Stock Unit Award before the date that this Restricted
Stock Unit Award is paid, the Company shall accelerate the vesting and payment
of and shall withhold the number of shares of Stock underlying this Restricted
Stock Unit Award (based on the Fair Market Value on the date this Restricted
Stock Unit Award becomes subject to such taxes) necessary to satisfy the minimum
amount of the taxes required to be withheld, including the payment of federal,
state or local taxes on the payment pursuant to this Section 3(d)(iii).

4.    Effect of Certain Events.
(a)
Death or Disability. In the event of the Participant's Termination of Service
due to death or Disability, this Restricted Stock Unit Award will become fully
vested, and shall be paid in shares of Stock no later than the later of the end
of the year in which the Termination of Service occurs and the 15th day of the
third month following the date of the Termination of Service, and neither the
Participant nor the Participant's beneficiaries or heirs shall be permitted,
directly or indirectly, to designate the year of payment.

(b)
Retirement. In the event of the Participant's Termination of Service due to
Retirement, this Restricted Stock Unit Award will become fully vested, and shall
be paid in Shares of Stock no later than the later of the end of the year in
which the Termination of Service occurs or the 15th day of the third month
following the date of the Termination of Service, and the Participant shall not
be permitted, directly or indirectly, to designate the year of payment.
“Retirement” means a Termination of Service by the Participant who meets the age
and years of service requirements set forth in the definition of Retirement in
the Plan on the date of the Termination of Service.

(c)
Change in Control. In the event of the Participant's Termination of Service by
the Company other than for Cause within the 12-month period following a Change
in Control, or a Termination of Service by the Participant for Good Reason
within the 14-month period following a Change in Control, this Restricted Stock
Unit Award will become fully vested, and shall be paid in Shares of Stock no
later than the later of the end of the year in which the Termination of Service
occurs and the 15th day of the third month following the date of the Termination
of Service, and the Participant shall not be permitted, directly or indirectly,
to designate the year of payment.


2

--------------------------------------------------------------------------------




(d)
Termination for Cause. Notwithstanding any other provision in this Agreement, if
the Participant's Service has been terminated for Cause, any unvested shares of
Stock under this Restricted Stock Unit Award will expire and be forfeited.

(e)
Other Termination. Except as otherwise provided by this Section 4, upon the
Termination of Service of the Participant, any unvested shares of Stock under
this Restricted Stock Unit Award will expire and be forfeited.

5.    Covenants.
(a)
Unless the Compensation Committee determines otherwise and so advises the
Participant in a signed writing, the Participant agrees to comply with this
Section 5 while employed by the Company and for the one-year period (an
unlimited period for the covenant set forth in Section 5(d) below) immediately
following the Participant's Termination of Service with the Company, regardless
of the reason for such Termination of Service.

(b)
The Participant shall not, directly or indirectly, either for the Participant's
own benefit or purpose or for the benefit or purpose of any person other than
the Company or any of its Subsidiaries, solicit, call on, do business with, or
actively interfere with the Company's or any Subsidiary's relationship with, or
attempt to divert or entice away, any person or entity that the Participant
should reasonably know (i) is a customer of the Company or any Subsidiary for
which the Company or any Subsidiary provides any services as of the date of the
Participant's Termination of Service; or (ii) was a customer of the Company or
any Subsidiary for which the Company or any Subsidiary provided any services at
any time during the 12-month period immediately preceding the date of the
Participant's Termination of Service; or (iii) was, as of the date of the
Participant's Termination of Service, considering retention of the Company or
any Subsidiary to provide any services.

(c)
The Participant shall not, directly or indirectly, either for the Participant's
own benefit or purpose or for the benefit or purpose of any person other than
the Company or any of its Subsidiaries, employ, or offer to employ, call on, or
actively interfere with the Company's or any Subsidiary's relationship with, or
attempt to divert or entice away, any employee of the Company or any of its
Subsidiaries, nor shall the Participant assist any other person in such
activities.

(d)
During the Participant's employment with the Company or any Subsidiary, and
thereafter regardless of the reason for the Termination of Service, the
Participant will not disclose or use in any way any confidential business or
technical information or trade secret acquired in the course of such employment,
all of which is the exclusive and valuable property of the Company and its
Subsidiaries, whether or not conceived of or prepared by the Participant, other
than: (i) information generally known to the public; (ii) as required in the
course of employment by the Company or Subsidiary; (iii) as required by any
court, supervisory authority, administrative agency or applicable law; or (iv)
with the prior written consent of the Compensation Committee or its designee.

(e)
Upon any breach of the covenants set forth in this Section 5, the Participant
agrees and acknowledges that this Restricted Stock Unit Award shall
automatically and immediately terminate and become null and void. In addition,
the Participant agrees and acknowledges that a breach of the covenants set forth
in this Section 5 will cause the Company and its Subsidiaries irreparable harm,
and that the Company and its Subsidiaries will therefore be entitled to issuance
of immediate, as well as permanent, injunctive relief restraining the
Participant, and each and every person and entity acting in concert or
participating with the Participant, from initiation and/or continuation of such
breach. The Participant further understands and agrees that for the purpose of
fashioning an appropriate injunctive remedy, the time period of the covenants
set forth in this Section 5 shall be extended by any time period the Participant
is found to be in breach of said covenants. In the event any of this Section 5
is determined by a court of competent jurisdiction to be unenforceable because
unreasonable either as to length of time or area to which said restriction
applies, it is the intent of the Participant and the Company and its
Subsidiaries that said court reduce and reform the provisions thereof so as to
apply to the greatest limitations considered enforceable by the court.

6.    Miscellaneous.

3

--------------------------------------------------------------------------------




(a)
Delivery of shares of Stock under this Restricted Stock Unit Award will comply
with all applicable laws (including, the requirements of the Securities Act),
and the applicable requirements of any securities exchange or similar entity.

(b)
This Restricted Stock Unit Award will be adjusted upon the occurrence of the
events specified in Section 3.3 of the Plan.

(c)
This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.

(d)
Prior to vesting, this Restricted Stock Unit Award may not be sold, encumbered,
hypothecated or otherwise transferred except in accordance with the terms of the
Plan and this Agreement.

(e)
This Restricted Stock Unit Award will be governed by and construed in accordance
with the laws of the State of Delaware.

(f)
The granting of this Restricted Stock Unit Award does not confer upon the
Participant any right to be retained in the Service of the Company or any
Subsidiary.

(g)
In the event of any conflict among the provisions of the Plan and this
Agreement, the provisions of the Plan will be controlling and determinative.

(h)
Any actions by the Company under this Agreement or the Plan must comply with the
law, including regulations and other interpretive action, of the Federal Deposit
Insurance Act, Federal Deposit Insurance Corporation, or other entities that
supervise any of the activities of the Company. Specifically, any payments to
the Participant by the Company, whether pursuant to this Agreement, the Plan or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.

(i)
This Restricted Stock Unit Award is subject to all laws, regulations and orders
of any governmental authority which may be applicable thereto and,
notwithstanding any of the provisions hereof, the Company will not be obligated
to issue any shares of Stock hereunder if the issuance of such shares would
constitute a violation of any such law, regulation or order or any provision
thereof.

(j)
The Committee will have the authority and discretion to interpret the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan, and
to make all other determinations that may be necessary or advisable for the
administration of the Plan. Any interpretation of the Plan by the Committee and
any decision made by it under the Plan is final and binding on all persons.

(k)
This Restricted Stock Unit Award and the Dividend Equivalents are intended to
comply with or be exempt from the provisions of Section 409A of the Code, and
the treasury regulations promulgated and other official guidance issued
thereunder (collectively, “Section 409A”), and this Agreement will be
administered and interpreted consistent with such intention. Notwithstanding any
other provision of this Agreement, in the event that the Participant is a
“specified employee” for purposes of Section 409A, any payment to the
Participant pursuant to this Agreement that is required to be delayed by
six-months by Section 409A shall instead be made on the first day of the month
following the expiration of such six-month period.

IN WITNESS WHEREOF, the Company has executed this Agreement effective as of the
Grant Date.
 
FIRST NIAGARA FINANCIAL GROUP, INC.
 
By:___________________________________________________

                                                

4